Title: [Notes of Debates in the Continental Congress, 17? October 1774.]
From: Adams, John
To: 


       CANADA BILL.
       Proof of Depth of Abilities, and Wickedness of Heart.
       Precedent. Lords refusal of perpetual Imprisonment.
       Prerogative to give any Government to a conquered People.
       Romish Religion.
       Feudal Government.
       Union of feudal Law and Romish Superstition.
       Knights of Malta. Orders of military Monks.
       Goths and Vandals—overthrew the roman Empire.
       Danger to us all. An House on fire.
      